DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received July 15, 2022.  Claims 1, 3-10, and 12-25 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Koeppel, WO 02/068573.
Koeppel teaches a cleaning agent for drains or disposal systems comprising bacillus spores (page 8, lines 10-15) encased in microcapsules (see abstract).  The capsules may contain sugar (page 5, line 30) and alanine (claim 11), and the capsules, made of gelatin, dissolve in water to release and activate the spores (claim 14).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
Applicants have traversed this rejection on the grounds the purpose of their invention is different from the purpose of the drain cleaner of Koeppel, and the examiner accepts this assertion.  However, a solution for cleaning drains is still a cleaning solution.  Applicants’ arguments are not claim limitations.  A bacterial preparation is claimed, and it is satisfied by the reference, whatever the intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel, WO 02/068573, alone or in view of Everett et al, US 2017/0281696.
Before citing the rejection, the examiner believes a brief review of spore biology and purified water, common knowledge to those of skill in the art, would be useful.  When a bacterium, such as bacillus subtilis, encounters adverse conditions, be it drought, excessive heat, cold, or a lack of nutrients, it forms a spore, which is a multi-layer, protective, nearly impenetrable cover around the bacteria.  Here it may remain dormant for a nearly indeterminate amount of time, until favorable conditions return, and the spore breaks open and the bacterium can thrive and reproduce.  The “favorable conditions” necessary is first and foremost water, followed by nutrients, and heat will speed up the germination process, though the germination process does not occur instantaneously.  This is “Sporology 101”, and so all persons of skill in the art understand that for a spore to emerge from its spore state, water, nutrients, and preferably heat are required.
Turning to purified water, water used in detergent compositions may be tap water, with varying levels of hardness (dissolved minerals), depending on from where the water is obtained, soft water being preferred, or more commonly purified water, of which there are three types: demineralized, deionized, and distilled.  While these three are not exactly the same, they are used interchangeably in the detergent arts and are obtained by known methods, such as ion exchange, reverse osmosis, and refluxing.  While detergents are added to tap water at their point of use, the detergents themselves are overwhelmingly made with a purified water of some sort, most often deionized.  This is the rule, not the exception, and so persons of skill in the art understand that “water from which components that kill bacteria in said bacterial preparations have been removed” is a long way of saying purified water (see present claim 10), which is the industry standard.
With all that said, Koeppel is relied upon as set forth above.  Though Koeppel  teaches nutrients for spores, it is not clear the reference teaches NaCl or KCl or purified water.  
Everett et al teach a nutrient-germination composition to aid in spore germination (see abstract).  The nutrients are an L-amino acid, D-glucose, and a source of potassium ions (claim 5), the spores are added to distilled water with nutrients and heated (¶40), and the spores are Bacillus and may be used to break down organic matter in a wastewater or drain line (claim 13).  
 It would have been obvious for persons of ordinary skill in the art to add well-known nutrients to the spore microcapsules of Koeppel, as Koeppel already teaches nutrients for spores added to drains, and Everett et al teach potassium ions as a preferred nutrient for spore germination for ultimate use in wastewater or drains.
With respect to all claims dealing with purified water, Everett et al teach distilled water, and as discussed above, purified water is the industry standard and is formed by methods well known in the art.
With respect to claim 22, as discussed above, spore germination does not happen instantaneously and persons of skill in the art understand how long it takes based on environmental conditions.
With respect to claims 23-25, the rinsing of cleaning equipment after use is obvious for persons of skill in the art, and consumers alike, and the fact that the rinsing takes place with purified water does not render the method unobvious.
Applicants have traversed this rejection on the grounds the reference does not concern the field of cleaning, nor is it a cleaning solution.  The examiner disagrees and maintains that just because it is not the cleaning solution envisioned by applicants, doesn’t mean it isn’t a cleaning solution.  Applicants assert that demineralized water has a very beneficial when preparing the cleaning solution, and the examiner has no doubt this is true.  Distilled water, as taught by the reference, also has minerals removed, as well as organic contaminants such as viruses and bacteria, so it will be at least as beneficial as demineralized water, and very likely more so.  Finally, applicants point out their invention does not require heat treatment, but again, applicants’ arguments are not claim limitations.  Cleaning solutions containing spores, even for drains and pipes, will satisfy the bacterial preparation claimed and so the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761